Title: To James Madison from William C. C. Claiborne, 22 July 1805 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


          § From William C. C. Claiborne. 22 July 1805, New Orleans. “I received by the last Mail My Commission as Governor of The Territory of Orleans, under the late act of Congress. At any time, an evidence of the President’s Confidence would Afford me Satisfaction; but I must confess, that the late renewal of my Commission, has excited in my breast, the liveliest emotions of gratitude and pleasure. An Approving Conscience, and a hope, that my Public Conduct would be acceptable to those, whose approbation I most desired, have hitherto enabled me to encounter many difficulties, and to pursue, amidst much opposition, the Policy which My judgment Sanctioned. The proof of that approbation has highly gratified me, and there now remains only one political object dear to my Heart, and that is to discharge with fidelity, the trust reposed, and thus to merit a continuance of the Esteem and Confidence of the present administration. I have received also by the last Mail, Commissions for Messrs. Prevost, Graham and Thruston; the two first have been delivered, and the third will be presented on the arrival of the Gentleman for whom it is intended!”
        